 
 
IV 
108th CONGRESS
2d Session
H. RES. 751 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Ms. Ros-Lehtinen (for herself and Mr. Ackerman) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Commending the people and the Governments of the Hashemite Kingdom of Jordan, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, and the Sultanate Oman for their progress toward democratization and political and economic liberalization. 
 
Whereas the Hashemite Kingdom of Jordan, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, and the Sultanate Oman are taking significant steps towards democratization by reforming their educational systems to incorporate democratic values and principles in order to solidify the roots of democracy in their societies; 
Whereas progress toward democracy and pluralism is promoted and supported by both the leaders and the populations of these countries; 
Whereas these countries have also been expanding economic ties with the United States through Trade and Investment Framework Agreements and Free Trade Agreements that promote economic modernization and transparency; 
Whereas in June 2003, after a two year suspension of Parliament, Jordan held parliamentary elections; 
Whereas the parliamentary elections were the first elections to be held during the reign of His Majesty King Abdullah II of Jordan, and they were conducted in an orderly and transparent manner; 
Whereas municipal elections for the Jordanian capital city of Amman were held in July 2003, and other local councils’ elections were held in September 2003; 
Whereas Jordan has placed high importance in recent years on the rights of women to vote and run for public office, ensuring that six seats in the Jordanian House of Deputies are reserved for female candidates over and above any seats freely won in the elections; 
Whereas in a speech to the Jordanian parliament in December 2003, King Abdullah called for radical changes designed to turn Jordan into a modern, democratic country, and announced five goals: 
(1)increasing integrity and transparency in governance; 
(2)increasing participation of young people and women in the political process; 
(3)promoting a culture of democracy; 
(4)establishing an independent judiciary and independent media; and 
(5)involving the private sector in business development and social reform; 
Whereas the Government of Jordan recently created the Ministry of Political Development and Parliamentary Affairs (MOPD), with the goal of promoting democracy through building and strengthening the democratic institutions of Jordan, including the parliament and the judicial system, as well as the legislative and regulatory frameworks in which they operate; 
Whereas the National Center for Human Rights was established in 2002 by King Abdullah II, but it now operates as an independent entity promoting human rights as an integral part of political reform efforts underway in Jordan; 
Whereas an independent Higher Media Council has been created, independent administrative bodies, such as the Board of Directors of the Radio and Television Corporation, have been formed, the Government has sold its shares in the daily newspapers, and laws have been passed to allow private television and radio stations to operate in Jordan; 
Whereas Jordan and the United States signed a Free Trade Agreement that went into effect in December 2001; 
Whereas the Government of Bahrain is demonstrating its commitment to acquiring the consent of the people it governs by nurturing a truly democratic political culture; 
Whereas, in February 2002, the people of Bahrain accepted, by referendum, a National Action Charter that established procedures for the election of a 40-member national assembly; 
Whereas, in 2002, Bahrain extended full suffrage to women, and women then voted and ran for office in the subsequent parliamentary and municipal elections; 
Whereas, in October 2002, Bahrain held parliamentary elections, the first since 1973, and municipal elections were conducted in May 2002, the first since 1957; 
Whereas the Government of Bahrain recently announced that it would accept the legalization of political parties if parliament so decided, making Bahrain the first Persian Gulf country to allow political parties; 
Whereas King Hamad of Bahrain has released political prisoners and allowed exiles to return, has abolished emergency laws and courts, and has eased restrictions on freedom of expression and freedom of association; 
Whereas the Government of Bahrain has allowed the establishment of dozens of advocacy associations, including an independent human rights organization; 
Whereas, in May 2004, Bahrain concluded negotiations with the United States for the establishment of a Free Trade Agreement; 
Whereas, in 1963, Kuwait became the first Persian Gulf country to hold elections; 
Whereas Kuwait revived its elected National Assembly in October 1992 after six years of suspension, and the National Assembly has more influence in decision-making and more power than any other respective representative body in the Gulf Cooperation Council (composed of Bahrain, Kuwait, Oman, Qatar, Saudi Arabia, and the United Arab Emirates), including the power to review and veto governmental decrees, the ability, by a majority vote, to veto the appointment by the Emir of Kuwait of a Crown prince, and the power to impeach members of the cabinet; 
Whereas, in July 2003, Kuwait held parliamentary elections and the next elections are scheduled to be held in 2007; 
Whereas, in May 2004, the Government of Kuwait embarked on a renewed effort to extend voting rights to women, which had previously been blocked by the Parliament; 
Whereas Kuwait and the United States signed a Trade and Investment Framework Agreement in February 2004; 
Whereas, in late 1998, the Emir of Qatar announced that a constitution would be drafted providing for an elected National Assembly to replace the appointed 35-member Consultative Council in place since independence in 1971; 
Whereas, in March 1999, Qatar held elections for a 29-member municipal affairs council, becoming the first country in the Persian Gulf to extend full suffrage to women;
Whereas, in 2002, country-wide municipal elections were held in Qatar and women participated fully; 
Whereas, in 2003, Qatar approved a new constitution by referendum which ensures freedom of political expression, freedom of association, and freedom of religion, and included the establishment of a 45-member parliament; 
Whereas, on June 8, 2004, the Emir of Qatar announced that the new constitution will come into effect on June 8, 2005, and country-wide parliamentary elections will be held later that year; 
Whereas Qatar and the United States signed a Trade and Investment Framework Agreement in March 2004; 
Whereas, in June 2004, Qatar hosted a gathering of more than 100 civil society activists, professors, journalists, and political party members from across the region that produced The Doha Declaration for Democracy and Reform, which demands that all Arab countries adopt modern, democratic constitutions, hold free, fair and regular elections, place limits on executive power, guarantee freedom of association and freedom of expression, permit the full participation of women in political life, and end extra-judicial procedures, emergency laws, and torture; 
Whereas, in September 2000, Oman held the first direct elections to its 83-seat Consultative Council; 
Whereas, in November 2002, Sultan Qaboos of Oman announced the extension of voting rights to all citizens over 21 years of age, beginning with the October 2003 parliamentary elections; 
Whereas women voted in the 2003 parliamentary elections and two female representatives were elected to the majlis al shura; 
Whereas, in September 1999, Sultan Qaboos appointed a female ambassador for the first time, and in March 2003, he named a woman to the rank of minister; 
Whereas Oman has begun discussions toward a Trade and Investment Framework Agreement with the United States; 
Whereas other countries in the region should take steps to follow the example of Bahrain, Jordan, Kuwait, and Qatar; 
Whereas the Department of State report entitled Supporting Human Rights and Democracy: The United States Record 2003-2004 states: Despite . . . promising steps toward greater political participation and respect for fundamental freedoms in some Middle Eastern countries, the overall trends in the region are cause for concern.; 
Whereas the Department of State report further states: The United States continues in its private and public diplomacy efforts to support political reform, economic growth and respect for human rights and fundamental freedoms in the Middle East. To reinforce our diplomatic efforts, the United States has also begun to sponsor programs that strengthen the role of independent journalists and trade unions, increase respect and safeguards for the rule of law, strengthen public participation in the political process, improve the status of women and promote a regional dialogue on democracy for members of NGOs and governments.; 
Whereas the Middle East Partnership Initiative (MEPI) was created in 2002 to encourage reforms in Arab countries by strengthening Arab civil society, encouraging micro-enterprise, expanding political participation, and promoting the rights of women; 
Whereas, in 2003, President George W. Bush proposed the creation of a United States–Middle East Free Trade Area within a decade, by working with countries in the Middle East in graduated steps to increase trade and investment with the United States and the world economy and to assist those countries in implementing domestic reforms, instituting the rule of law, protecting private property rights, and creating a foundation for economic growth and prosperity; 
Whereas, in June 2004, at the G-8 Summit meeting in Sea Island, Georgia, Western and Arab officials participated in the unveiling of the Broader Middle East Initiative, a multilateral development and reform plan aimed at fostering economic and political liberalization in a wide geographic area of Arab and non-Arab Muslim countries; 
Whereas United States policy, as articulated by President Bush, is to pursue a forward strategy of freedom to promote democracy throughout the Middle East; and 
Whereas inter-parliamentary unions can help solidify friendships between the United States and Arab nations engaged in genuine political and economic reforms and provide a mechanism for communication and cooperation on issues of mutual interest and concern; Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the people and the Governments of the Hashemite Kingdom of Jordan, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, and the Sultanate of Oman for their progress toward political and economic liberalization; 
(2)expresses its hope that progress toward democratization in Jordan, Bahrain, Kuwait, Qatar, and Oman will continue to thrive and that the efforts of these countries will serve as a model for other Arab countries; 
(3)reaffirms the friendship that exists between the people of the United States and the people of Jordan, Bahrain, Kuwait, Qatar, and Oman; 
(4)offers to assist these countries in their future challenges of reform so that democracy and freedom are able to prosper and flourish; and 
(5)supports enhancing bilateral congressional-parliamentary exchanges with Jordan, Bahrain, Kuwait, Qatar, and Oman. 
 
